Citation Nr: 9919348	
Decision Date: 07/15/99    Archive Date: 07/21/99

DOCKET NO.  97-22 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana



THE ISSUE

Entitlement to a rating in excess of 20 percent for 
spondylolysis L5-S1 with spurring, disc collapse, and history 
of radiculopathy.  



REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division



ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel



INTRODUCTION

The veteran had active service from December 1983 to February 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1996 rating determination of a Department 
of Veterans Affairs (VA) Regional Office (RO).  

The veteran's appeal was remanded by the Board for further 
evidentiary development in March 1998.  Subsequent to 
fulfilling the mandate of that remand, the RO has again 
forwarded it to the Board for appellate review.  Stegall v. 
West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The veteran's low back spondylolysis at L5-S1 with spurring, 
disc space collapse and history of radiculopathy is 
manifested by no more than moderate symptomatology with 
recurring attacks.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for low 
back spondylolysis at L5-S1 with spurring, disc collapse, and 
history of radiculopathy have not been met. U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Medical records from Hardin Clinic dated from April to May 
1981 show that the veteran was seen with complaints of back 
pain.  On examination, reflexes were 2+ and symmetrical.  
Positive straight leg raising was noted, bilaterally.  There 
was no decreased strength noted.  There was decreased range 
of motion due to pain.  X-rays showed spondylolysis of L5, 
bilaterally.

Service medical records show that in August 1984, the veteran 
was seen with complaints of low back pain and a reported 
history of a back injury in boot camp.  On examination, 
straight leg raising was positive at 60 degrees on the left 
and decreased sensation along the medial aspect of the left 
foot was noted.  X-rays showed spondylolysis at L5-S1 without 
evidence of any forward slipping.  He was referred to a 
medical review board and received a medical discharge.  

Medical records from Orthopedic Associates, P.S.C., dated in 
October 1984 show that the veteran was seen for complaints of 
low back pain with radiation down the left leg.  X-rays 
showed spondylolysis L5-S1 with a first-degree slip and 
motion films showed some abnormal motion, but no additional 
slipping.  The impression was spondylolysis with probable 
nerve root impingement.  

Medical records from Orthopedic Associates, P.C., dated 
December 1992 show that the veteran reported continued back 
problems.  He reported that he could walk up to five miles a 
day and sit for only about a half-hour.  On examination, he 
was able to bend over and touch his toes.  It was noted that 
extension bothered him.  X-rays showed persistent 
spondylolysis at the L5-S1 level.  Records dated in October 
1995 show that the veteran reported a dull aching discomfort 
that radiated down his left leg.  On examination, straight 
leg raising produced discomfort between 70 and 80 degrees.  
Deep tendon reflexes were 2+ and symmetrical.  X-rays showed 
a significant slip with narrowing at the L5-S1 disc space.  
There was no major abnormal motion on flexion extension views 
and lateral standing showed no real change in position in 
comparison to film three years prior.  It was commented that 
he was having mild nerve root symptoms.

The veteran was accorded a VA spine (orthopedic) examination 
in February 1996.  At that time, he reported that overuse of 
back, sitting for prolonged periods of time, and leaning on 
his left side exacerbated pain.  On examination, tenderness 
at L5-S1 was noted.  Range of motion was as follows: forward 
flexion was between 110 and 120 degrees, ( he could touch his 
toes with moderate pain), backward extension was to 20 
degrees with some pain, left lateral flexion was between 20 
and 25 degrees, right lateral flexion was between 35 and 40 
degrees with on slight pain, rotation to the left was to 50 
degrees and rotation to the right was to 80 degrees.  Mild 
decreasing Achilles reflex, bilaterally was noted.   Positive 
straight leg raising was noted.  The impression was L5-S1 
spondylosis with some neuropathy limitations.  

The veteran was accorded an orthopedic examination for VA in 
April 1998.  At that time, he reported that he experienced 
about 50 percent back pain and 50 percent leg pain.  He 
described the back pain as a dull ache with occasional pain 
free intervals.  He also reported severe episodic pain with 
lifting and twisting, or sitting or standing for periods of 
long duration.  He described his leg pain as a burning 
sensation that radiated down to the heel and ball of his 
foot.  Sitting and standing was limited to thirty minutes.  
He reported no progressive weakness, or problems with bowel, 
balance, or dexterity.  

On examination, it was noted that the veteran moved a little 
bit tentatively from sitting to standing, with overall quite 
smooth motion.  His gait was described as normal.  He was 
able to touch his toes.  There was full range of flexion of 
the back to 60 degrees, extension was to 20 degrees, rotation 
bilaterally was to 40 degrees, and lateral flexion was to 20 
degrees.  There was mild tenderness of the left iliolumbar 
ligament, but no muscle spasm.  There was some muscle 
guarding.  Neurologically his strength was 5/5.  There was 
minimally positive straight leg raising at 60 degrees on the 
left.  Deep tendon reflexes were diminished in comparison to 
the right.  Sensation was normal.  X-rays showed significant 
disc space collapse with almost complete disc dissolution at 
L5-S1 with a vacuum disc phenomena.  There was disc height 
loss of about 50 percent and some anterior osteophytes at L2-
3.  The impression was spondylolisthesis and degenerative 
disc disease, L5-S1.

The examiner described the veteran's disability as relatively 
mild to moderate continuous symptoms with episodic severe 
symptoms.  The examiner described the veteran's complaints of 
pain as being supported by X-ray findings, "guarded" range 
of motion, mild muscle atrophy of the left leg, and an absent 
left Achilles reflex.

The veteran was accorded a neurologic examination for VA in 
May 1998.  At that time, he reported that he worked as a 
sales representative which required a significant amount of 
travel.  He further reported that he had made adjustments for 
his disability.  On motor examination, station and gait 
including heel and toe, tandem walking, hopping on either 
foot, deep knee bending performed normally.  There was no 
pronator drift and no ataxia noted.  His muscle strength, 
bulk, and tone were described as normal.

There was slightly diminished vibratory sensation over the 
medial left great toe and the ball of the foot, more on the 
bottom of the foot than the top.  There was normal sensation 
to pin and temperature.  Romberg testing was negative.  Deep 
tendon reflexes showed a diminished left ankle jerk 1-2+, 
right with the others 1-2+ and symmetric.  There was no 
tenderness to palpation over the spine.  The veteran could 
easily touch his toes with knees hyperextended.  Straight leg 
raising was painful at 80 degrees.  The impression was left 
S1 radiculopathy with no fixed motor deficit.  The examiner 
noted that due to the veteran's size and bulk he was unable 
to discern any muscle weakness.  The examiner attributed the 
veteran's pain to his radiculopathy.  He further noted that 
this would not limit the veteran's in any way except that he 
would be unable to do heavy, physically taxing work.  

Pertinent Law and Regulations

Upon review of the record, the Board concludes that the 
veteran's claim for an increased disability rating is well 
grounded within the meaning of the statutes and judicial 
construction.  See 38 U.S.C.A. § 5107(a) (West 1991); see 
also Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  In 
order to present a well-grounded claim for an increased 
rating of a service connected disability, a veteran need only 
submit his or her competent testimony that symptoms, 
reasonably construed as related to the service-connected 
disability, have increased in severity since the last 
evaluation. Proscelle, 2 Vet. App. at 631, 632; see also 
Jones v. Brown, 7 Vet. App. 134 (1994).  Furthermore, it is 
found that the veteran's claim for an increased rating has 
been adequately developed for appellate purposes by the RO 
and that a decision may be rendered without the case being 
remanded.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (1998).  The average 
impairment as set forth in VA's Schedule for Rating 
Disabilities, codified in 38 C.F.R. Part 4, includes 
diagnostic codes which represent particular disabilities.  
Generally, the degrees of disabilities specified are 
considered adequate to compensate for a loss of working time 
proportionate to the severity of the disability. Id.  If an 
unlisted condition is encountered it is rated under a closely 
related disease or injury in which the functions affected, 
the anatomical localization, and the symptomatology are 
closely analogous. 38 C.F.R. § 4.20 (1998).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1 
(1998), which requires that each disability be viewed in 
relation to its history.

Although medical reports must be interpreted in light of the 
whole recorded history, the primary concern in a claim for an 
increased evaluation for a service-connected disability is 
the present level of disability.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.


Analysis

The veteran's disability is currently rated under the 
provisions of 38 C.F.R. § 4.71a; Diagnostic Code 5293, 
pertaining to intervertebral disc syndrome. 

Intervertebral disc syndrome, is evaluated according to the 
following criteria: a 20 percent evaluation requires moderate 
symptomatology with recurring attacks; a 40 percent 
evaluation requires severe symptomatology, with only 
intermittent relief; a 60 percent evaluation requires 
pronounced symptomatology with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  38 C.F.R. §§ 4.71a 
Diagnostic Code 5293.

The examiner conducting the April 1998 examination reported 
that the veteran had an absent Achilles reflex in the left 
ankle.  As noted above an absent ankle jerk is one of the 
criteria for a 60 percent evaluation.  However, the same 
examiner noted elsewhere in the examination report that the 
veteran's deep tendon reflexes were only "diminished" in 
the left ankle; and the examiner conducting the May 1998 
examination found the left ankle reflex to be present, albeit 
diminished.  Therefore the report of an absent left Achilles 
reflex, cannot serve as the basis for an increased 
evaluation.  

The remainder of the recent evidence shows that medical 
professionals have described the veteran's disability as no 
more than moderate with severe symptoms during exacerbations.  
This description seems to fit the criteria for a 20 percent 
evaluation, which envision moderate disability with recurring 
attacks.  The findings on the recent examinations include 
normal muscle strength and other findings that were described 
as only mildly or slightly abnormal.  The veteran does not 
appear to have received treatment for his back disability 
since 1995, when his nerve root symptoms were described as 
mild.  These findings do not provide a basis for concluding 
that his disability is more than moderately disabling.  

The veteran's disability is potentially ratable under the 
provisions of Diagnostic Code 5292, for limitation of motion 
of the lumbar spine.  38 C.F.R. § 4.71a Diagnostic Code 5292.  
That diagnostic code provides a 20 percent rating where there 
is moderate limitation of motion, and a 40 percent evaluation 
when there is severe limitation of motion.  Given the recent 
findings of a full range of flexion and no specific finding 
of limitation of motion, the Board is unable to find that the 
veteran's disability results in more than moderate limitation 
of motion.  As such, he would not meet the criteria for an 
evaluation in excess of 20 percent on the basis of Diagnostic 
Code 5292.   

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that, when a 
diagnostic code provides for compensation based upon 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 (1998) must also be considered, and that examinations 
upon which the rating decisions are based must adequately 
portray the extent of functional loss due to pain "on use or 
due to flare-ups."  DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  Both Diagnostic Codes 5292 and 5293 provide for 
compensation based on limitation of motion.  VAOPGCPREC 36-97 
(1997).

The provisions of 38 C.F.R. § 4.40, provide that:

Disability of the musculoskeletal system 
is primarily the inability, due to damage 
or infection in parts of the system, to 
perform the normal working movements of 
the body with normal excursion, strength, 
speed, coordination and endurance.  It is 
essential that the examination on which 
ratings are based adequately portray the 
anatomical damage, and the functional 
loss, with respect to all these elements.  
The functional loss may be due to absence 
of part, or all, of the necessary bones, 
joints and muscles, or associated 
structures, or to deformity, adhesions, 
defective innervation, or other 
pathology, or it may be due to pain, 
supported by adequate pathology and 
evidenced by the visible behavior of the 
claimant undertaking the motion.  
Weakness is as important as limitation of 
motion, and a part which becomes painful 
on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to 
show evidence of disuse, either through 
atrophy, the condition of the skin, 
absence of normal callosity or the like.  

38 C.F.R. § 4.40.

The provisions of 38 C.R.R. § 4.45 provide as follows:

As regards the joints the factors of 
disability reside in reductions of their 
normal excursion of movements in 
different planes.  Inquiry will be 
directed to these considerations: 

(a)	Less movement than normal 
(due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-
up, contracted scars, etc.). 
(b)	More movement than normal 
(from flail joint, resections, 
nonunion of fracture, relaxation 
of ligaments, etc.). 
(c)	Weakened movement (due to 
muscle injury, disease or injury 
of peripheral nerves, divided or 
lengthened tendons, etc.). 
(d)	Excess fatigability. 
(e)	Incoordination, impaired 
ability to execute skilled 
movements smoothly. 
(f)	Pain on movement, swelling, 
deformity or atrophy of disuse.

Instability of station, disturbance of 
locomotion, interference with sitting, 
standing and weight-bearing are related 
considerations.

38 C.F.R. § 4.45.

One recent examiner noted that the veteran had slight atrophy 
in the left leg, however, there have been no reports of 
painful motion, and the May 1998, examiner found that the 
veteran had no functional impairment.  The evidence of record 
does not describe functional impairment or objective evidence 
of painful motion equating with severe limitation of motion 
or severe intervertebral disc syndrome.  Therefore an 
evaluation in excess of 20 percent cannot be awarded on the 
basis of §§ 4.40 or 4.45.

The Board finds that the description and measurement of the 
veteran's low back spondylolysis at L5-S1 range of motion is 
consistent with a finding of moderate limitation of motion.  
During the April 1998 examination, full range of flexion was 
noted and the veteran was able to touch his toes.  This 
considers the veteran's reported statements that is able to 
continue to work with adjustments and experienced pain with 
lifting, twisting, and sitting or standing for long periods 
of time.  Moreover, the orthopedic examiner described the 
veteran's disability as mild to moderate.

There is also no basis to conclude that the disability more 
nearly approximates the rating criteria for a higher 
evaluation under Diagnostic Codes 5292, 5293.  38 C.F.R. 
§ 4.7 (1998).  Ultimately, the Board must conclude that the 
preponderance of the evidence is against the grant of an 
evaluation in excess of 20 percent for the veteran's back 
disability.



ORDER

A rating in excess of 20 percent for low back spondylolysis 
with spurring , disc space collapse and history of 
radiculopathy.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 

